Citation Nr: 0619669	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right shoulder surgery.  

2.  Entitlement to compensation under the provisions of  
38 U.S.C.A. § 1151 for right groin infection secondary to 
cardiac catheterization.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals associated with a 
misdiagnosed basal cell carcinoma of the left lower eye lid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in May 2003.  A Board hearing was conducted in June 2004.  
The issues on appeal were remanded by the Board in December 
2004.  


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating 
that the veteran has any additional disability as a result of 
right shoulder surgery which was performed by VA.  

2.  There is no competent evidence of record demonstrating 
that the veteran has a right groin infection secondary to 
cardiac catheterization.

3.  There is no competent evidence of record demonstrating 
that the veteran has any additional disability as a result of 
a misdiagnosed basal cell carcinoma of the left lower eye 
lid.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of right 
shoulder surgery have not been  met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996); VAOPGCPREC 40-97.  

2.  The criteria for entitlement to compensation under the 
provisions of  38 U.S.C.A. § 1151 for right groin infection 
secondary to cardiac catheterization. have not been  met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996); 
VAOPGCPREC 40-97.

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
misdiagnosed basal cell carcinoma of the left lower eye lid 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996); VAOPGCPREC 40-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran subsequent to the 
initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2002 and February 2005 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes 
that, while the February 2005 letter provided the current 
laws and regulations for claims for compensation under 
38 U.S.C.A. § 1151, the March 2002 letter provided the 
criteria for the prior regulations pertaining to 38 U.S.C.A. 
§ 1151 claims which are applicable in the present case.  The 
Board further notes that the veteran's representative, in a 
January 2004 statement, indicated that he was aware of the 
correct legal standard for analysis of the present case i.e. 
that the claim should be adjudicated under the prior version 
of 38 U.S.C.A. § 1151 which was in effect until September 30, 
1997.  The most recent supplemental statement of the case, 
dated in July 2005, also provided the veteran with the 
correct legal criteria for evaluating his claims.  The Board 
finds that the combination of the March 2002 VCAA letter, the 
July 2005 supplemental statement of the case and the 
representative's letter from January 2004 demonstrate that 
the veteran has been provided with adequate notice of the 
correct legal criteria upon which the claim is to be 
evaluated.  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board believes 
that a reasonable inference from such communications was that 
the veteran must also furnish any pertinent evidence he 
himself may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves a claim under 38 
U.S.C.A. § 1151, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims for compensation under 38 U.S.C.A. § 1151, but there 
has been no notice of the types of evidence necessary to 
establish any disability rating and/or the effective date(s).  
Despite any inadequate notice provided to the appellant with 
regard to these matters, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against compensation under 
38 U.S.C.A. § 1151 for any of the issues on appeal, any 
question as to the appropriate disability rating and/or 
effective date with regard to that issue is rendered moot.  
The appellant's status as a veteran has never been at issue.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has assisted the appellant 
in obtaining the evidence necessary to substantiate his 
claims, including obtaining medical records identified by the 
appellant.  The record includes service medical records and 
VA medical records as well as transcripts of RO and Board 
hearings.  With regard to the RO hearing, the Board notes 
that the veteran's representative has argued that the hearing 
transcript was incomplete.  An attempt was made to determine 
if another transcript could be obtained but the original 
hearing tape could not be located.  The Board further notes, 
however, that the appellant was provided a subsequent hearing 
conducted by the undersigned when he presented pertinent 
testimony.  The appellant has not indicated that he desired 
to attend another hearing at the RO to correct the deficient 
hearing transcript.  

The veteran's representative has requested that the Board 
remand the veteran's appeal in order to determine whether 
quality-assurance records maintained by VA exist and if so, 
to obtain them for use in deciding the veteran's appeal.  The 
VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA. See 38 U.S.C.A. § 
17.500(c).  Records and documents associated with the 
quality-assurance program are confidential and privileged and 
may not be disclosed except as provided by law.  See 38 
U.S.C.A. § 5705(a).

The statute and the VA regulations promulgated thereunder, 
found at 38 C.F.R. §§ 17.500 to 17.511, contain detailed 
rules regarding the disclosure of quality-assurance 
information both inside and outside VA.  The statute 
specifies that "[n]othing in this section shall be construed 
as limiting the use of records and documents described in 
Subsection (a) of this section within the Department 
(including contractors and consultants of the Department)."  
38 U.S.C.A. § 5705(b)(6).  Construing this provision, the VA 
regulations state that "[a]ccess to confidential and 
privileged quality-assurance records and documents within the 
Department...is restricted to VA employees...who have a need 
for such information to perform their Government duties... 
and who are authorized access by the VA medical facility 
Director, Regional Director, the Under Secretary for Health, 
or their designees, or by the regulations in §§ 17.500 
through 17.511." 38 C.F.R. § 17.508(a).

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in 
its decisions by the regulations of the department and 
instructions of the Secretary).  Furthermore, procurement of 
quality assurance records would necessary entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

For these reasons, in the absence of any specific provisions 
of the law or regulations that authorize access to quality-
assurance records for adjudicative use, the Board finds that 
it is not required to obtain such records pursuant to the 
duty to assist under the VCAA. 

The appellant has also not indicated that any other 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits. 


Criteria

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

Simply put, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 merely requires a causal 
connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in an opinion from the 
VA General Counsel it was held that all claim for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claim at issue, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  VAOPGCPREC 40-97 (December 31, 1997).  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department. 38 
U.S.C.A. § 7104(c).

In sum, the current version of 38 U.S.C.A. § 1131 does not 
apply in the instant case since the veteran's claim has been 
pending since before the change in the law.  VAOPGCPREC 40- 
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulation, 38 C.F.R. 3.358) in effect prior 
to the change. 

Considerations in determining whether additional disability 
exists, include (but are not limited to):  The veteran's 
physical condition immediately prior to the injury or disease 
(the condition the medical treatment or surgery was designed 
to treat); compensation is not payable for the continuance or 
natural progress of disease or injury for which the treatment 
was authorized.  Compensation is also not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with express or implied consent.  38 
C.F.R. § 3.358 (for 38 U.S.C.A. § 1151 claims filed prior to 
October 1, 1997)(2005). 


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right shoulder surgery.

The veteran's main contention is that he experienced 
additional disability as a result of physical therapy he 
underwent in October 1991 shortly after a surgical procedure 
was performed on his shoulder.  In July 1992, the veteran 
reported that he underwent surgery in October 1991 for a 
severed tendon.  He asserted that, within 48 hours of the 
initial surgery, a VA physical therapist had him doing 
inappropriate arm stretches and exercises which contributed 
to the failed procedure.  He also argued that the torn 
ligament should have been diagnosed and that the delay in 
appropriate diagnosis resulted in the failure of the first 
procedure.  He underwent a second surgery in April 1992.  

In August 1992, the veteran submitted another statement 
wherein he reports that he underwent a right acromioplasty, 
diagnostic and operative arthroscopy and rotator cuff repair 
of the right shoulder on October 22, 1991.  He indicated that 
he was informed by a surgeon that the only exercise he was to 
perform would be normal are movements while walking and 
pendulum exercises.  He wrote that, on October 24, 1991, he 
was sent to physical therapy where he underwent one hour of 
therapy which included moving his arm above his head, behind 
his back, up and down and forward and backwards.  The therapy 
was stopped due to the veteran's pain.  One of the veteran's 
surgeons reportedly subsequently informed the physical 
therapist that she was not interested in the veteran 
participating in physical therapy at that time.  The veteran 
reported that he experienced increased pain after the 
physical therapy.  A second surgery was conducted in April 
1992.  The veteran opined that the physical therapy either 
injured or aggravated the repairs that had been made to his 
shoulder.  

The veteran testified before the undersigned in June 2004 
that he underwent surgery for a right rotator cuff repair.  
Immediately after the surgery, he reportedly had never felt 
better in his life.  He reported that he was informed that he 
was supposed to perform only very limited arm movement 
initially after the surgery.  He further testified however, 
that five days after surgery when he went to physical therapy 
his arm was stretched over his head and behind his back and 
he had had continuous pain since that time.  He alleged that 
the improper surgery necessitated three additional surgeries.  
The veteran testified that the surgery was conducted properly 
but the improper physical therapy was what caused his 
shoulder problems.  He testified as to difficulties he had 
driving and limitation of use of his right shoulder.  

A lay statement was received in August 1992.  W.E.P. reported 
that he observed that the veteran underwent extensive 
physical therapy on October 24, 1991.  

The Board finds, however, that the preponderance of the 
competent evidence of record does not support the veteran's 
allegations.  

A November 4, 1991 clinical record indicates that the veteran 
was to attend physical therapy for increased range of motion 
and strengthening exercises.  

A December 1991 VA clinical record includes the notation that 
the veteran was still upset about persistent right shoulder 
pain and decreased range of motion since surgery.  It was 
noted that he was convinced that the shoulder was over 
stretched during physical therapy.  X-rays of right shoulder 
revealed no dislocation.  The veteran reported that he was 
seen on December 9 and was told that the rotator cuff may 
have been stretched again.  The Board notes, however, that 
the physician's alleged remarks from December 9 have not been 
recorded.  As to that contention, it must be noted that the 
U.S. Court of Appeals for Veterans Claims has held that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute the 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by VA medical personnel.  

A December 9, 1991 clinical record does not indicate that the 
veteran had been informed that his rotator cuff had been 
stretched.  

A January 1992 physical therapy record indicates that the 
veteran thought that his shoulder was damaged by physical 
therapy while in the hospital but the author found that there 
did not appear to be any damage by physical therapy to the 
rotator cuff on clinical examination.  It was noted that the 
veteran had some weakness but it was opined that this was due 
to the fact that he had not progressed through post surgical 
exercises for rotator cuff repair.  It was also noted that 
the veteran reported that he was told not to come up to 
physical therapy at his first outpatient visit after surgery.  
It was further observed, however, that there was a note dated 
November 4, 1991 which stated otherwise.  It was observed 
that part of the veteran's problem was that he may have had 
unrealistic expectations that he would be pain free at  the 
time of the clinical record.  However, pain was common nine 
months to one year post surgery.  It was also noted that, 
given the fact that the veteran had little instruction in 
exercises his shoulder actually appeared to be doing quite 
well.  Further on in the clinical record, it was noted that 
the veteran reported that an orthopedic doctor informed him 
that he would be pain free after surgery but this was not so.  
The veteran was blaming physical therapy while hospitalized 
as the cause of his shoulder pain.  The veteran reported that 
he was taught assistive range of motion by a therapist and 
then afterwards, informed by Dr. Glasson that the exercises 
may have damaged his shoulder because he was only supposed to 
be performing pendulum exercises.  It was noted that the 
veteran was in no apparent distress during physical therapy 
session.  

An April 1992 surgical record includes the notation that that 
surgical examination of the shoulder did not appear to reveal 
any further tears of the rotator cuff.  A separate surgical 
record dated the same month included the post-operative 
diagnoses of right ac joint arthritis, intact rotator cuff 
and adequate subacromial decompression.  

A VA opinion was obtained.  In October 1992, a VA physician 
reported that he found no evidence that the delay in 
conducting a surgical procedure prejudiced the repair of the 
small tear of the rotator cuff.  It was noted that the tear 
was reported as 2X2 centimeters and a tear of this size would 
represent early surgery.  The physician observed that the 
diagnosis of arthritis of the shoulder was correct.  With 
regard to the veteran's allegation that inappropriate 
physical therapy conducted following surgery caused the 
veteran disability, the physician noted that a physical 
therapy note of January 28, 1992 was very complete and 
convincing and "there did not appear to be evidence of 
damage to the rotator cuff on physical examination today."  
The physician also noted that, at the time of the April 1992 
surgery, which was conducted to relieve pain, the rotator 
cuff was intact.  The physician opined that there was no 
other abnormalities noted which could be explained by any 
inappropriate physical therapy.  The physician noted that 
excellent and concerned physical therapy was reflected in the 
record and the veteran did not suffer damage as a result of 
either emission or commission at physical therapy.  The 
physician opined that the veteran's claim should be denied 
based on the records and objective pathology findings.  

Subsequent clinical records also indicate that the rotator 
cuff was still intact.  An October 2001 MRI examination of 
the right shoulder was interpreted as revealing an old tear 
versus degenerative changes of the superior labrum; 
tendinosis of the intraarticular portion of the biceps tendon 
and intact rotator cuff.  An October 1994 surgical record 
includes the notation that the veteran was status post right 
rotator cuff repair in 1991 followed by anterior 
acromioplasty and distal clavicle resection in 1992.  Since 
these procedures, he had generally done well without evidence 
of rotator cuff incompetence and relief from impingement 
syndrome.  

The Board notes the original surgery was conducted to repair 
the veteran's rotator cuff and subsequent clinical records 
demonstrate that the repair was effective.  There is no 
competent evidence of record demonstrating that the veteran 
experienced additional disability as a result of the physical 
therapy conducted shortly after the October 1991 shoulder 
surgery.  The issue of whether there is a link between the 
physical therapy and any additional shoulder disability is a 
medical question, and the Board must rely on medically 
trained individuals to address the question.  In this case, a 
medical professional has reviewed the evidence of record and 
found no such link, nor is there any competent evidence 
indicating that any medical professional has found otherwise.  
The only evidence of record which indicates that the veteran 
had additional disability is the veteran's own allegations 
and testimony and that of his spouse.  The veteran and his 
spouse are lay persons.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Their allegations of additional disability to 
the right shoulder due to physical therapy are without 
probative value.  The evidence, based on the veteran's own 
reports, indicating that a VA physician informed the veteran 
that the physical therapy in question damaged his shoulder is 
also without probative value.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).




Entitlement to compensation under the provisions of  
38 U.S.C.A. § 1151 for right groin infection secondary to 
cardiac catheterization.

In September 1992, the veteran submitted a statement 
indicating that he underwent a heart cathertization at the VA 
Medical Center in Durham, North Carolina in August 1987.  He 
asserted that, since the time of the procedure, he had an 
infection in the right groin area.  He had received continued 
treatment since that time.  He was submitted a claim for the 
pain, suffering and mental anguish he had experienced.  

The veteran testified at a local RO hearing in May 2003 that 
he underwent a cardiac catheterization in 1987.  Subsequent 
to the procedure, he began to itch and noticed a bad odor 
coming from his groin.  He sought treatment and was 
prescribed various creams and ointments which did not help.  
He was finally prescribed Phenolatedrescorcinol.  He reported 
he could go several weeks or months without symptoms and then 
it would return.  A malodorous smell, skin that would break 
open with rashes and bleeding.  The medication was the only 
thing which could control the problem  He reported the 
symptoms were located around where the surgical incision was 
performed.  He testified that he did not have the infection 
prior to the surgery.  His spouse testified that the 
outbreaks averaged several times per year.  The veteran 
testified that the outbreaks occurred approximately every two 
to three months.  

The veteran also testified before the undersigned in June 
2004.  He reported that, after undergoing cardiac 
catheterization in April 1988, the area where the stent was 
put in did not heal up, it stayed infected, red and 
malodorous.  He reported the problem began after undergoing a 
second catheterization.  He testified that a physician said 
that the catheterization possibly caused the skin problem but 
he did not have a signed statement.  

A VA opinion was obtained in connection with the veteran's 
claim.  In October 2001, a VA physician noted that the 
veteran had filed a claim for recurrent problems with a right 
groin infection.  The physician reported that he had reviewed 
the medical evidence including the records from the cardiac 
catheterization which the veteran alleged was the cause of 
the infection.  The physician noted that there was nothing in 
the record to suggest any problem at the time of the 
catheterization.  The examiner also noted that there were no 
medical records he reviewed which even mentioned any 
infection or pain in the right groin.  

Subsequent clinical records do not demonstrate a chronic skin 
disability.  There is only one clinical record, dated in 
August 2003 which includes an assessment of tinea cruris.  
The veteran reported that the disability was well controlled 
on medication.  The disability was not linked to the surgical 
procedure performed by VA.  A November 2003 clinical record 
indicated that the veteran did not have any rashes.  

The Board finds there is no competent evidence of record 
linking a current skin disability to any cardiac 
catheterization performed by VA.  The issue of whether there 
is a link between the cardiac catheterization and any 
currently existing skin disability of the right groin is a 
medical question, and the Board must rely on medically 
trained individuals to address the question.  In this case, a 
medical professional has reviewed the evidence of record and 
found no such link, nor is there any competent evidence 
indicating that any medical professional has found otherwise.  
The only evidence of record which links a chronic skin 
disability of the right groin to a surgical procedure 
performed by VA is the veteran's own allegations and 
testimony and that of his spouse.  This is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals associated with a 
misdiagnosed basal cell carcinoma of the left lower eye lid.

In February 1994, the veteran submitted a claim for injury to 
his eye.  He reported that VA treated him for a sty for one 
year when he actually had eye cancer.  

The veteran testified at a local RO hearing in May 2003 that 
he sought treatment from VA for a little pimple on the eye 
lid.  The general medical doctor looked at it and informed 
the veteran that it would go away in a few days.  He was 
informed that it was a sty and he treated as such.  Later he 
went to a VA eye clinic and was informed that he had cancer.  
Surgery was subsequently performed.  He testified that his 
eye was weak and set back in his head further than the other 
eye.  He reported that VA did a fabulous job on 
reconstructing his eye lid.  He was troubled with a feeling 
as if a stitch was coming out in the eye.  

The veteran before the undersigned in testified in June 2004 
that, when he initially sought treatment from VA for an eye 
problem, he was informed that he had a sty which would 
probably go away in a few days.  The problem did not go away 
and increased in symptomalogy.  He sought help from a 
pharmacist who recommended that he see a doctor immediately.  
He went back to his original doctor who informed him again 
that it was a sty so the veteran sought a second opinion from 
a VA eye clinic.  The health care professionals at the eye 
clinic diagnosed cancer and arranged for immediate surgery.  
The surgical procedure was performed at a private hospital 
but he returned to VA for recovery and reconstruction.  The 
veteran's claim was that he had additional disability of the 
left eye lid that was due to a failure to diagnose the cancer 
initially.  He reported that the reconstruction of the eye 
lid was a fantastic job.  

The Board finds there is no competent evidence of record 
demonstrating that the veteran experienced any additional 
disability as a result of a VA physician's failure to timely 
diagnose the presence of basal cell carcinoma in the left eye 
lid.  

A November 1998 VA clinical record indicates that the veteran 
had a history of basal cell carcinoma of the left eye lid and 
was seen for a follow up skin check.  He was complaining of a 
bump on the right nasal sidewall and rough patches on the 
right lateral neck.  Physical examination of the face 
revealed no suspicious lesions and the left eye lid had a 
well healed scar.  

An October 2001 VA clinical record indicates that the veteran 
had a well healed scar on the left lower eye lid.  The 
veteran had no pertinent complaints.  

In March 2001, a VA physician noted that the veteran had 
alleged that he suffered permanent or chronic disability as a 
result of a misdiagnosis of an ocular cancer.  The physician 
reported that he had reviewed all the available medical 
records, including outpatient progress notes, operative 
reports and pathology reports.  In reciting the medical 
history, it was noted that in May 1993, during an outpatient 
evaluation, the veteran reported the presence of a knot under 
his left eye for the previous two and half months which was 
associated with pain.  The general medical physician observed 
a "sty" of the left lower eyelid and advised the use of hot 
compresses.  Irrative symptoms recurred over the next three 
months.  On September 23, 1993, the veteran was evaluated at 
an outpatient eye clinic for persistent redness, tearing and 
pain in the left eye.  The examination was notable at that 
time for a 10 X 7 X 4 millimeter indurated lesion of the 
lateral aspect of the left lower eyelid.  The lesion was 
evacuated centrally and associated with a loss of lashes.  
Malignancy was suspected, and a subsequent  biopsy confirmed 
that the lesion represented a basal cell carcinoma.  
Definitive treatment consisted of MOHS resection of the tumor 
on November 17, 1993.  Two days later, reconstruction of the 
left lower eye lid was performed using a free 
tarsoconjunctival graft and myocutaneous advancement flap.  
There were no intraoperative or postoperative complications.  
Subsequent evaluations revealed good healing of the surgical 
site.  Polaroid photographs in the veteran's medical record 
documented excellent surgical result.  On March 24, 1994, a 
visual acuity of 20/20 in both eyes was recorded.  No signs 
of tumor recurrence have developed over the last eight years.  
The physician opined that the veteran had not suffered any 
disability, permanent or otherwise, as result of treatment 
for his eyelid tumor at VA.  The physician noted that the 
surgery was uncomplicated, and both functional and cosmetic 
outcomes were excellent.  The physician opined that the 
veteran's claims of persistent disability were unfounded.  
The physician noted that it was true that the veteran's 
medical doctors did not correctly diagnose the eyelid lesions 
when the veteran first reported ocular symptoms.  The 
physician further opined, that the four month delay in 
obtaining a biopsy-proven diagnosis did not result in 
permanent sequelae.  

An April 2001 VA clinical record indicates that the veteran 
had an acute episode of scotoma in the left eye.  He was 
found to have Hollen-Horst plaque in his left eye.  The 
source of the plaque was opined to be either carotids, heart 
or aorta.  The eye surgery or a lack of a timely diagnosis of 
basal cell carcinoma was not found to be a cause of the eye 
disability noted in April 2001.  

The only evidence of record which indicates that the veteran 
experienced additional disability as a result of VA's lack of 
a timely diagnosis of basal cell carcinoma of the left eye 
lid is the veteran's own allegations and testimony and that 
of his spouse.  This is not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, 
there is competent evidence of record, in the form of the 
March 2001 opinion, which indicates that the veteran does not 
have any additional disability.  

Conclusion

The veteran has alleged in October 2003 that VA records had 
been changed to make the doctors and physical therapists look 
as if they had done no wrong.  The Board finds these 
allegations to be without merit.  The veteran has not cited 
to any evidence supporting his claim and a review of the 
record by the Board fails to demonstrate any indication that 
contemporaneous medical records were changed.  

The preponderance of the competent evidence is against a 
finding that the veteran has any additional disability as a 
result of VA medical treatment.  As such,  compensation for a 
right shoulder disability, a right groin infection and for 
residuals associated with a misdiagnosed basal cell carcinoma 
of the left lower eye lid pursuant to the  provisions of 38 
U.S.C.A. § 1151 is not warranted.

In making this determination, the Board has considered the  
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with  
the negative evidence to otherwise warrant a favorable 
decision for any of the issues on appeal. 




ORDER


The appeal is denied as to all issues.  


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


